IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,763


EX PARTE VICTOR ERNESTO CABALLERO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W02-49134-I(A) IN CRIMINAL DISTRICT COURT NO. 2

FROM DALLAS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated assault
and sentenced to twenty (20) years' confinement.  The Fifth Court of Appeals affirmed his conviction.
No. 05-03-00460-CR (Tex. App. - Dallas, 2003, no pet.) 
	Applicant contends inter alia that his trial counsel rendered ineffective assistance because he
failed to inform him of a plea bargain offer of five years' confinement.  In support of his claim,
Applicant attached a copy of a plea bargain form which shows he was offered five years' confinement
in this case. 
	This Court remanded this application to the trial court for findings of fact and conclusion of
law on April 4, 2007.  In response to our remand order, the trial court has entered supplemental
findings of fact and conclusions of law recommending that relief be granted.  The trial court's findings
are supported by the record.  While this Court is not bound by the findings of the habeas court, we
should follow them when they are supported by the record.  See Ex parte Minott, 972 S.W.2d 760,
761 (Tex. Crim. App. 1998). 
	Relief is granted.  This Court has held that the appropriate remedy to the injury suffered where
defense counsel failed to convey a plea bargain offer is to reinstate the offer.  Lemke at 797-798.  This
cause is remanded to the trial court with the order that the trial court withdraw Applicant's plea,
require the State to reinstate its five year plea offer, and allow Applicant to re-plead to the indictment
in this cause.   
Delivered: September 12, 2007
Do Not Publish